DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed on 8/1/2022 has been entered. Claims 1-20 remain pending in the application. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10991160. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 in U.S. Patent No. 10991160 defines a method obtaining a plurality of images of an object positioned in an environment, the plurality of images taken from a plurality of viewpoints about the object; generating a point cloud representation of the object from the plurality of images; generating a plurality of silhouette masks from the plurality of images; discretizing the environment into a plurality of three-dimensional spatial units; generating a preliminary surface mesh from the point cloud using a Delaunay-based meshing algorithm; sampling points from the preliminary surface mesh; adding the sampled points to the point cloud to form an augmented point cloud; generating, based at least in part on the augmented point cloud, a plurality of depth maps and associated confidence maps corresponding to the plurality of viewpoints, a depth map of the plurality of depth maps providing measures of distance between the corresponding viewpoint and portions of the initial surface mesh visible from the corresponding viewpoint, the associated confidence map providing respective confidence values associated with the measures of distance; determining whether a three-dimensional spatial unit of the plurality of three-dimensional spatial represents a portion of the object based at least in part on the plurality of silhouette masks, the plurality of depth maps, and the associated confidence maps; and generating a final surface mesh of the object based at least in part on the three-dimensional spatial units that are determined to represent a portion of the object. It would have been obvious to one of ordinary skill in the art to notice claim 1-20 in current application and claim 1 in U.S. Patent No. 10991160 are almost identical, the claims in current application are much broader. All the claims are essentially the same structure and perform essentially the same function, therefore unpatentable for obvious-type double patenting. 
Claim in Application 17200400
Claim in Patent 10991160
1. A computer-implemented method, comprising: obtaining a plurality of images of an object taken from a plurality of viewpoints;

1. A computer-implemented method, comprising: obtaining a plurality of images of an object positioned in an environment, the plurality of images taken from a plurality of viewpoints about the object; 
1. generating a point cloud representing the object from the plurality of images;
generating a point cloud representation of the object from the plurality of images; 
8. generating a plurality of silhouette masks from the plurality of images;
generating a plurality of silhouette masks from the plurality of images; 
8. discretizing an environment that the object is positioned in into a plurality of three-dimensional spatial units; 
discretizing the environment into a plurality of three-dimensional spatial units; 

generating a preliminary surface mesh from the point cloud using a Delaunay-based meshing algorithm; 
1. sampling points from a surface mesh determined from the point cloud;
sampling points from the preliminary surface mesh; 
1. generating an augmented point cloud including at least the point cloud and the sampled points; and 
adding the sampled points to the point cloud to form an augmented point cloud; 
3. generating, from the point cloud, a plurality of depth maps corresponding respectively to the plurality of viewpoints.
9. determining, based on a confidence map associated with the depth map, that a confidence level of a region of the depth map corresponding to the three-dimensional spatial unit satisfies a threshold condition
generating, based at least in part on the augmented point cloud, a plurality of depth maps and associated confidence maps corresponding to the plurality of viewpoints, a depth map of the plurality of depth maps providing measures of distance between the corresponding viewpoint and portions of the initial surface mesh visible from the corresponding viewpoint, the associated confidence map providing respective confidence values associated with the measures of distance; 
8. determining that a silhouette mask corresponding to a particular viewpoint of the plurality of viewpoint indicates that a three-dimensional spatial unit of the plurality of three-dimensional spatial units represents a portion of the object; 
determining that the depth map corresponding to the particular viewpoint indicates that the three-dimensional spatial unit does not represent a portion of the object;
determining whether a three-dimensional spatial unit of the plurality of three-dimensional spatial represents a portion of the object based at least in part on the plurality of silhouette masks, the plurality of depth maps, and the associated confidence maps; and 
1. generating a representation of the object based at least in part on the augmented point cloud.
generating a final surface mesh of the object based at least in part on the three-dimensional spatial units that are determined to represent a portion of the object.


Conflicting claims numbers:
17200400
Claim 11, 17
2, 12
3
4
6
9
10
18
10991160
Claim 5,15
6
7
8
11
13
9
2


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 11-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Unten U.S. Patent Application 20160253836 in view of Arora U.S. Patent Application 20150381968, and further in view of Zhou U.S. Patent Application 20100085353.
Regarding claim 11, Unten discloses a system, comprising: 
at least one processor (CPU);
memory (Memory unit 12) including instructions that, when executed by the at least one processor (paragraph [0044]: one or more CPUs and a program executed in the CPU, and the program can be distributed)), cause the system to: 
obtain a plurality of images of an object taken from a plurality of viewpoints (paragraph [0036]: the imaging unit 11 acquires two-dimensional images I (step S301); paragraph [0037]: the imaging unit 11 acquires two-dimensional images I including an object captured with a viewpoint different from previous one. At this time, the process returns to step S301 and the above-described processing steps are repeatedly executed; paragraph [0005]: The three-dimensional values calculated at this time are expressed by a plurality of three-dimensional coordinate values which are different from each other depending on each viewpoint of the stereo camera);
generate a point cloud representing the object from the plurality of images (paragraph [0036]: the three-dimensional shape model generation unit 13 updates a stored three-dimensional shape model G, based on the two-dimensional images I and stored two-dimensional images Iold (step S303); paragraph [0022]: the model refers to a point cloud data in which the surface shape of the object is restored using a plurality of points in three-dimensional space); 
generate a representation of the object based at least in part on point cloud (paragraph [0036]: the display image generation unit 15 generates a display image V based on the measurement-completed region R1, the measurement-excluded region R2, the unmeasured region R3 and the two-dimensional images I (step S307). Then, the display unit 16 displays the display image V (step S308)).
Unten discloses all the features with respect to claim 11 as outlined above. However, Unten fails to disclose sampling points from a surface mesh determined from the point cloud; and generating an augmented point cloud including at least the point cloud and the sampled points; and generate a mesh representation of the object based at least in part on augmented point cloud. 
Arora discloses sampling points from a surface mesh determined from the point cloud; and generating an augmented point cloud including at least the point cloud (paragraph [0047]: a triangular mesh for the point cloud is created using standard algorithms; paragraph [0051]: Points on the bottle are then uniformly sampled to generate a refined point cloud for the object; paragraph [0027]: the image data (point cloud) is augmented with a hi-resolution camera; paragraph [0050]: All individual point clouds for each reference frame are subsequently combined into a single reference frame);
and generate a mesh representation of the object based at least in part on augmented point cloud (paragraph [0051]: a triangular mesh of the refined point cloud is generated for the object; paragraph [0053]: a triangular mesh of the object is generated from the refined 3D point cloud 1206; paragraph [0050]: All individual point clouds for each reference frame are subsequently combined into a single reference frame).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Unten’s to form augmented point cloud as taught by Arora, to produce image view from different desired angles.
Unten as modified by Arora discloses all the features with respect to claim 11 as outlined above. However, Unten as modified by Arora fails to disclose generating an augmented point cloud including at least the point cloud and the sampled points explicitly. 
Zhou discloses generating an augmented point cloud including at least the point cloud and the sampled points (paragraph [0006]: adds new oriented sample points to the original point cloud based on the user interaction. Then a new isosurface is generated for the augmented point cloud; Zhou’s teaching of combining of sample points to the original point cloud can be used in Unten and Arora’s device, such that to combine Arora’s sampling points to the point cloud).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Unten and Arora’s to add sampling points to point cloud as taught by Zhou, to faithfully reconstruct the topology of the surface.

Regarding claim 12, Unten as modified by Arora and Zhou discloses the system of claim 11, wherein the instruction, when executed by the at least one processor, further causes the system to: 
add the sampled points to the point cloud to form the augmented point cloud (Arora’s paragraph [0051]: Points on the bottle are then uniformly sampled to generate a refined point cloud for the object; paragraph [0027]: the image data is augmented with a hi-resolution camera; paragraph [0053]: the image data is projected onto the triangular mesh to generate a 3D model of the object 1208).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Unten’s to form augmented point cloud as taught by Arora, to produce image view from different desired angles; and combine Unten and Arora’s to add sampling points to point cloud as taught by Zhou, to faithfully reconstruct the topology of the surface.

Claim 1 recites the functions of the apparatus recited in claim 11 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 11 applies to the apparatus steps of claim 1.
Claim 2 recites the functions of the apparatus recited in claim 12 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 12 applies to the apparatus steps of claim 2.

Claim 17 recites the functions of the apparatus recited in claim 11 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 11 applies to the medium steps of claim 17.

Regarding claim 18, Unten as modified by Arora and Zhou discloses the non-transitory computer-readable medium of claim 17, wherein the instructions further cause the processor to: 
generate an initial surface mesh from the augmented point cloud using a Poisson-based meshing algorithm (Arora’s paragraph [0051]: a triangular mesh of the refined point cloud is generated for the object. Poisson mesh creation is a suitable algorithm for generating meshes for closed surfaces).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Unten’s to form augmented point cloud as taught by Arora, to produce image view from different desired angles; and combine Unten and Arora’s to add sampling points to point cloud as taught by Zhou, to faithfully reconstruct the topology of the surface.

Claim 3-4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Unten U.S. Patent Application 20160253836 in view of Arora U.S. Patent Application 20150381968, in view of Zhou U.S. Patent Application 20100085353, and further in view of Ilic U.S. Patent Application 20170085733.
Regarding claim 13, Unten as modified by Arora and Zhou discloses image corresponding respectively to the plurality of viewpoints (Unten’s paragraph [0037]: the imaging unit 11 acquires two-dimensional images I including an object captured with a viewpoint different from previous one). However, Unten as modified by Arora and Zhou fails to disclose generating, from the point cloud, a plurality of depth maps and associated confidence maps.
Ilic discloses generating, from the point cloud, a plurality of depth maps and associated confidence maps (paragraph [0044]: When information about depth of the points relative to the camera is included, this point cloud may serve as a depth map; paragraph [0124]: A probabilistic approach may be used to determine a depth estimate. When such a technique is used, a measure of confidence of the depth estimate may be determined).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Unten, Arora and Zhou’s to generate depth map as taught by Ilic, to produce a realistic 3D image of an object.

Regarding claim 3, Unten as modified Arora, Zhou and Ilic discloses the computer-implemented method of claim 1, further comprising: generating, from the point cloud, a plurality of depth maps corresponding respectively to the plurality of viewpoints (Ilic’s paragraph [0044]: When information about depth of the points relative to the camera is included, this point cloud may serve as a depth map; Unten’s paragraph [0037]: the imaging unit 11 acquires two-dimensional images I including an object captured with a viewpoint different from previous one).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Unten, Arora and Zhou’s to generate depth map as taught by Ilic, to produce a realistic 3D image of an object.

Regarding claim 4, Unten as modified by Arora, Zhou and Ilic discloses the computer-implemented method of claim 3, further comprising: generating a plurality of confidence maps corresponding respectively to the plurality of depth maps (Ilic’s paragraph [0124]: A probabilistic approach may be used to determine a depth estimate. When such a technique is used, a measure of confidence of the depth estimate may be determined; Unten’s paragraph [0037]: the imaging unit 11 acquires two-dimensional images I including an object captured with a viewpoint different from previous one).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Unten, Arora and Zhou’s to generate depth map as taught by Ilic, to produce a realistic 3D image of an object.

Claim 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Unten U.S. Patent Application 20160253836 in view of Arora U.S. Patent Application 20150381968, in view of Zhou U.S. Patent Application 20100085353, in view of Ilic U.S. Patent Application 20170085733, and further in view of Boardman U.S. Patent Application 20140270480.
Regarding claim 5, Unten as modified by Arora, Zhou and Ilic discloses all the features with respect to claim 3 as outlined above. However, Unten as modified by Arora, Zhou and Ilic fails to disclose discretizing an environment that the object is positioned in into a plurality of three-dimensional spatial units; determining, whether a three-dimensional spatial unit, of the plurality of three-dimensional spatial units, represents a portion of the object based at least in part on the depth map. 
Boardman discloses discretizing an environment that the object is positioned in into a plurality of three-dimensional spatial units (paragraph [0078]: block 610 to analyze the images to generate a model or other representation of the object, such as by generating a point cloud model in which portions of the images of the selected group that correspond to the object are separated from other portions of the images that are not part of the object (e.g., part of a base plane or other base service on which the object rests)); 
determining, whether a three-dimensional spatial unit, of the plurality of three-dimensional spatial units, represents a portion of the object based at least in part on the depth map (paragraph [0078]: block 610 to analyze the images to generate a model or other representation of the object, such as by generating a point cloud model in which portions of the images of the selected group that correspond to the object are separated from other portions of the images that are not part of the object (e.g., part of a base plane or other base service on which the object rests).
 Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Unten, Arora, Zhou and Ilic’s to discretize image as taught by Boardman, to identify and measure attributes of physical objects in image easily.

Regarding claim 6, Unten as modified by Arora, Zhou, Ilic and Boardman discloses the computer-implemented method of claim 5, further comprising: 
aggregating determinations of whether a three-dimensional spatial unit represents a portion of the object across the plurality of viewpoints; and designating the three-dimensional spatial unit as representing a portion of the object based on the aggregated determinations (Boardman’s paragraph [0078]: block 610 to analyze the images to generate a model or other representation of the object, such as by generating a point cloud model in which portions of the images of the selected group that correspond to the object are separated from other portions of the images that are not part of the object (e.g., part of a base plane or other base service on which the object rests); paragraph [0044]: the surface of the object 200 may have various irregularities or other features that may be identified in the image and used to track changes between images--in this example, various example features 215 are illustrated. Such features may include, for example, points along a top of a silhouette or other outline 220 of the object; Unten’s paragraph [0037]: the imaging unit 11 acquires two-dimensional images I including an object captured with a viewpoint different from previous one). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Unten, Arora, Zhou and Ilic’s to discretize image as taught by Boardman, to identify and measure attributes of physical objects in image easily.

Regarding claim 7, Unten as modified by Arora, Zhou, Ilic and Boardman discloses the computer-implemented method of claim 1, further comprising: 
generating a plurality of silhouette masks from the plurality of images (Unten’s paragraph [0026]: a captured object region included in a plurality of two-dimensional images is estimated as a silhouette (silhouette image). Moreover, a space region can be calculated from a region where a plurality of estimated silhouettes are overlapped); 
discretizing an environment that the object is positioned in into a plurality of three-dimensional spatial units (Boardman’s paragraph [0078]: block 610 to analyze the images to generate a model or other representation of the object, such as by generating a point cloud model in which portions of the images of the selected group that correspond to the object are separated from other portions of the images that are not part of the object (e.g., part of a base plane or other base service on which the object rests)); 
determining that a silhouette mask corresponding to a particular viewpoint of the plurality of viewpoint indicates that a three-dimensional spatial unit of the plurality of three-dimensional spatial units represents a portion of the object (Boardman’s paragraph [0078]: block 610 to analyze the images to generate a model or other representation of the object, such as by generating a point cloud model in which portions of the images of the selected group that correspond to the object are separated from other portions of the images that are not part of the object (e.g., part of a base plane or other base service on which the object rests); paragraph [0044]: the surface of the object 200 may have various irregularities or other features that may be identified in the image and used to track changes between images--in this example, various example features 215 are illustrated. Such features may include, for example, points along a top of a silhouette or other outline 220 of the object; Ilic’s paragraph [0044]: When information about depth of the points relative to the camera is included, this point cloud may serve as a depth map); and 
determining that the three-dimensional spatial unit represents a portion of the object according to data associated with the particular viewpoint (Boardman’s paragraph [0078]: block 610 to analyze the images to generate a model or other representation of the object, such as by generating a point cloud model in which portions of the images of the selected group that correspond to the object are separated from other portions of the images that are not part of the object (e.g., part of a base plane or other base service on which the object rests); paragraph [0044]: the surface of the object 200 may have various irregularities or other features that may be identified in the image and used to track changes between images--in this example, various example features 215 are illustrated. Such features may include, for example, points along a top of a silhouette or other outline 220 of the object; Unten’s paragraph [0037]: the imaging unit 11 acquires two-dimensional images I including an object captured with a viewpoint different from previous one). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Unten, Arora, Zhou and Ilic’s to discretize image as taught by Boardman, to identify and measure attributes of physical objects in image easily.

Regarding claim 8, Unten as modified by Arora, Zhou, Ilic and Boardman discloses the computer-implemented method of claim 1, further comprising: 
generating a plurality of silhouette masks from the plurality of images (Unten’s paragraph [0026]: a captured object region included in a plurality of two-dimensional images is estimated as a silhouette (silhouette image). Moreover, a space region can be calculated from a region where a plurality of estimated silhouettes are overlapped); 
discretizing an environment that the object is positioned in into a plurality of three-dimensional spatial units (Boardman’s paragraph [0078]: block 610 to analyze the images to generate a model or other representation of the object, such as by generating a point cloud model in which portions of the images of the selected group that correspond to the object are separated from other portions of the images that are not part of the object (e.g., part of a base plane or other base service on which the object rests)); 
determining that a silhouette mask corresponding to a particular viewpoint of the plurality of viewpoint indicates that a three-dimensional spatial unit of the plurality of three-dimensional spatial units represents a portion of the object (Boardman’s paragraph [0078]: block 610 to analyze the images to generate a model or other representation of the object, such as by generating a point cloud model in which portions of the images of the selected group that correspond to the object are separated from other portions of the images that are not part of the object (e.g., part of a base plane or other base service on which the object rests); paragraph [0044]: the surface of the object 200 may have various irregularities or other features that may be identified in the image and used to track changes between images--in this example, various example features 215 are illustrated. Such features may include, for example, points along a top of a silhouette or other outline 220 of the object; Ilic’s paragraph [0044]: When information about depth of the points relative to the camera is included, this point cloud may serve as a depth map); and 
determining that the depth map corresponding to the particular viewpoint indicates that the three-dimensional spatial unit does not represent a portion of the object; and designating the three-dimensional spatial unit as not representing a portion of the object according to data associated with the particular viewpoint (Boardman’s paragraph [0078]: block 610 to analyze the images to generate a model or other representation of the object, such as by generating a point cloud model in which portions of the images of the selected group that correspond to the object are separated from other portions of the images that are not part of the object (e.g., part of a base plane or other base service on which the object rests); paragraph [0044]: the surface of the object 200 may have various irregularities or other features that may be identified in the image and used to track changes between images--in this example, various example features 215 are illustrated. Such features may include, for example, points along a top of a silhouette or other outline 220 of the object; Unten’s paragraph [0037]: the imaging unit 11 acquires two-dimensional images I including an object captured with a viewpoint different from previous one; Ilic’s paragraph [0044]: When information about depth of the points relative to the camera is included, this point cloud may serve as a depth map). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Unten, Arora, Zhou and Ilic’s to discretize image as taught by Boardman, to identify and measure attributes of physical objects in image easily.

Claim 14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Unten U.S. Patent Application 20160253836 in view of Arora U.S. Patent Application 20150381968, in view of Zhou U.S. Patent Application 20100085353, and further in view of Boardman U.S. Patent Application 20140270480.
Regarding claim 14, Unten as modified by Arora, Zhou and Boardman discloses the system of claim 11, wherein the instruction, when executed by the at least one processor, further causes the system to: 
generating a plurality of silhouette masks from the plurality of images (Unten’s paragraph [0026]: a captured object region included in a plurality of two-dimensional images is estimated as a silhouette (silhouette image). Moreover, a space region can be calculated from a region where a plurality of estimated silhouettes are overlapped); 
discretizing an environment that the object is positioned in into a plurality of three-dimensional spatial units (Boardman’s paragraph [0078]: block 610 to analyze the images to generate a model or other representation of the object, such as by generating a point cloud model in which portions of the images of the selected group that correspond to the object are separated from other portions of the images that are not part of the object (e.g., part of a base plane or other base service on which the object rests)); 
determining that a silhouette mask corresponding to a particular viewpoint of the plurality of viewpoint indicates that a three-dimensional spatial unit of the plurality of three-dimensional spatial units does not represent a portion of the object (Boardman’s paragraph [0078]: block 610 to analyze the images to generate a model or other representation of the object, such as by generating a point cloud model in which portions of the images of the selected group that correspond to the object are separated from other portions of the images that are not part of the object (e.g., part of a base plane or other base service on which the object rests); paragraph [0044]: the surface of the object 200 may have various irregularities or other features that may be identified in the image and used to track changes between images--in this example, various example features 215 are illustrated. Such features may include, for example, points along a top of a silhouette or other outline 220 of the object); and 
determining that the three-dimensional spatial unit is not representative of a portion of the object according to data associated with the particular viewpoint (Boardman’s paragraph [0078]: block 610 to analyze the images to generate a model or other representation of the object, such as by generating a point cloud model in which portions of the images of the selected group that correspond to the object are separated from other portions of the images that are not part of the object (e.g., part of a base plane or other base service on which the object rests); paragraph [0044]: the surface of the object 200 may have various irregularities or other features that may be identified in the image and used to track changes between images--in this example, various example features 215 are illustrated. Such features may include, for example, points along a top of a silhouette or other outline 220 of the object; Unten’s paragraph [0037]: the imaging unit 11 acquires two-dimensional images I including an object captured with a viewpoint different from previous one). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Unten, Arora and Zhou’s to discretize image as taught by Boardman, to identify and measure attributes of physical objects in image easily.

Regarding claim 19, Unten as modified by Arora, Zhou and Boardman discloses the non-transitory computer-readable medium of claim 17, wherein the instructions further cause the processor to: 
discretize the environment into a plurality of three-dimensional spatial units (Boardman’s paragraph [0078]: block 610 to analyze the images to generate a model or other representation of the object, such as by generating a point cloud model in which portions of the images of the selected group that correspond to the object are separated from other portions of the images that are not part of the object (e.g., part of a base plane or other base service on which the object rests)); 
generate a plurality of silhouette masks from the plurality of images (Unten’s paragraph [0026]: a captured object region included in a plurality of two-dimensional images is estimated as a silhouette (silhouette image). Moreover, a space region can be calculated from a region where a plurality of estimated silhouettes are overlapped); 
determine whether a three-dimensional spatial unit of the plurality of three-dimensional spatial is inside the representation of the object according to a silhouette mask of the plurality of silhouette masks associated with a first viewpoint; determine whether the three-dimensional spatial unit is inside the representation of the object according to the silhouette mask associated with a second viewpoint (Boardman’s paragraph [0078]: block 610 to analyze the images to generate a model or other representation of the object, such as by generating a point cloud model in which portions of the images of the selected group that correspond to the object are separated from other portions of the images that are not part of the object (e.g., part of a base plane or other base service on which the object rests); paragraph [0044]: the surface of the object 200 may have various irregularities or other features that may be identified in the image and used to track changes between images--in this example, various example features 215 are illustrated. Such features may include, for example, points along a top of a silhouette or other outline 220 of the object; Unten’s paragraph [0037]: the imaging unit 11 acquires two-dimensional images I including an object captured with a viewpoint different from previous one); and 
aggregate determinations of whether the three-dimensional spatial unit is inside the representation of the object across the plurality of viewpoints (Boardman’s paragraph [0078]: block 610 to analyze the images to generate a model or other representation of the object, such as by generating a point cloud model in which portions of the images of the selected group that correspond to the object are separated from other portions of the images that are not part of the object (e.g., part of a base plane or other base service on which the object rests); paragraph [0044]: the surface of the object 200 may have various irregularities or other features that may be identified in the image and used to track changes between images--in this example, various example features 215 are illustrated. Such features may include, for example, points along a top of a silhouette or other outline 220 of the object; Unten’s paragraph [0037]: the imaging unit 11 acquires two-dimensional images I including an object captured with a viewpoint different from previous one). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Unten, Arora and Zhou’s to discretize image as taught by Boardman, to identify and measure attributes of physical objects in image easily.

Regarding claim 20, Unten as modified by Arora, Zhou and Boardman discloses the non-transitory computer-readable medium of claim 17, wherein the instructions further cause the processor to: 
discretize the environment into a plurality of three-dimensional spatial units (Boardman’s paragraph [0078]: block 610 to analyze the images to generate a model or other representation of the object, such as by generating a point cloud model in which portions of the images of the selected group that correspond to the object are separated from other portions of the images that are not part of the object (e.g., part of a base plane or other base service on which the object rests)); 
generating a final surface mesh of the object based at least in part on three-dimensional spatial units that are determined to represent a portion of the object (Boardman’s paragraph [0078]: block 610 to analyze the images to generate a model or other representation of the object, such as by generating a point cloud model in which portions of the images of the selected group that correspond to the object are separated from other portions of the images that are not part of the object (e.g., part of a base plane or other base service on which the object rests); paragraph [0044]: the surface of the object 200 may have various irregularities or other features that may be identified in the image and used to track changes between images--in this example, various example features 215 are illustrated. Such features may include, for example, points along a top of a silhouette or other outline 220 of the object; Unten’s paragraph [0051]: a triangular mesh of the refined point cloud is generated for the object. Poisson mesh creation is a suitable algorithm for generating meshes for closed surfaces); and 
provide the final surface mesh to a client device; and provide image data associated with the object for mapping onto the final surface mesh to render a three-dimensional representation of the object on the client device (Boardman’s paragraph [0027]: the information that is determined for one or more objects may in some embodiments and situations be used in manners other than to provide corresponding information to a client of the MDIA system; Unten’s paragraph [0036]: the display image generation unit 15 generates a display image V based on the measurement-completed region R1, the measurement-excluded region R2, the unmeasured region R3 and the two-dimensional images I (step S307). Then, the display unit 16 displays the display image V (step S308)). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Unten, Arora and Zhou’s to discretize image as taught by Boardman, to identify and measure attributes of physical objects in image easily.

Allowable Subject Matter

Claim 9-10 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcomes double patenting rejection. 
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 9-10 and 15-16 are about generating a plurality of silhouette masks from the plurality of images; discretizing an environment that the object is positioned in into a plurality of three-dimensional spatial units; determining that a silhouette mask corresponding to a particular viewpoint of the plurality of viewpoint indicates that a three-dimensional spatial unit of the plurality of three-dimensional spatial units represents a portion of the object; determining whether the depth map corresponding to the particular viewpoint indicates that the three-dimensional spatial unit representing a portion of the object; determining, based on a confidence map associated with the depth map, that a confidence level of a region of the depth map corresponding to the three-dimensional spatial unit satisfies a threshold condition; and designating the three-dimensional spatial unit as a portion of the object according to data associated with the particular viewpoint.
Unten 20160253836, Arora 20150381968, Zhou 20100085353, Ilic 20170085733, Boardman 20140270480, and Collet Romea 20170004649 combined cannot teach these limitations perfectly. Although the individual limitations recited in the claims do exist in isolation in the prior art of record, the specific combination recited by the Applicant is found to be non-obvious. These limitations when read in light of the rest of the limitations in the claim make the claim allowable subject matter.

Response to Arguments

Applicant's arguments filed 8/1/2022, page 10 - 12, with respect to the rejection(s) of claim(s) 1, 11 and 17 under 103, have been fully considered and are moot upon a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over Unten U.S. Patent Application 20160253836 in view of Arora U.S. Patent Application 20150381968, and further in view of Zhou U.S. Patent Application 20100085353, as outlined above.

Applicant argues on page 10-12 that the Office Action fails to teach claim limitations directed to “generating a point cloud representing the object from the plurality of images” and “generating a mesh representation of the object based at least in part on the augmented point cloud.”

In reply, the rejection is based on Unten, Arora and Zhou combined. Unten discloses generating a point cloud representing the object from the plurality of images (paragraph [0036]: the three-dimensional shape model generation unit 13 updates a stored three-dimensional shape model G, based on the two-dimensional images I and stored two-dimensional images Iold (step S303); paragraph [0022]: the model refers to a point cloud data in which the surface shape of the object is restored using a plurality of points in three-dimensional space); Arora also teaches a 3D point cloud of an object is generated using depth data 1202 (paragraph [0053]).
Arora also discloses generating a mesh representation of the object based at least in part on augmented point cloud (paragraph [0051]: a triangular mesh of the refined point cloud is generated for the object; paragraph [0053]: a triangular mesh of the object is generated from the refined 3D point cloud 1206; paragraph [0051]: Points (sampling points) on the bottle are then uniformly sampled to generate a refined point cloud for the object; paragraph [0027]: the image data (point cloud) is augmented with a hi-resolution camera; paragraph [0050]: All individual point clouds for each reference frame are subsequently combined (sampling points and point cloud) into a single reference frame). 
Zhou further discloses generating an augmented point cloud including at least the point cloud and the sampled points explicitly (paragraph [0006]: adds new oriented sample points to the original point cloud based on the user interaction. Then a new isosurface is generated for the augmented point cloud; Zhou’s teaching of combining of sample points to the original point cloud can be used in Unten and Arora’s device, such that to combine Arora’s sampling points to the point cloud).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/YI YANG/
Examiner, Art Unit 2616